DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 12/16/2021 has been entered and made of record.
Application Status 
Claims 3-5 were canceled. 
Claims 1-2 and 6-20 are pending.

Allowable Subject Matter
Claims 1-2 and 6-20 are allowed. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The instant invention relates to a confocal microscope and a method for imaging a sample.  The confocal microscope includes a light source, a stage adapted to secure a sample on it, a plurality of linear array detectors, an optical chopper, a clocking system, and an optical system. The light source comprises at least two lasers, each emitting a different laser beam that focused by an optical system into a line on a surface of a sample mounted to a stage. The stage permits movement of the sample with respect to all other components of the confocal microscope, which remain stationary.  At least one of the plurality of linear array detectors of the confocal microscope is optically conjugated to the focused line. The clocking system comprises a motion detector, a 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 6/8/2020 for details. In that Office action, claims 5-6 and 9 are objected.  In the amendment filed on 12/08/2020, the Applicant included features of claims 5-6 into all independent claims; however this amendment created several claim objections and U.S.C. 112(b) rejections.   In the Final Office action mailed on 2/9/2021, Examiner indicated that claims 1-2 and 6-20 are allowable if all objections and other rejections of related claims are addressed. The Request for Continued Examination filed on 12/16/2021 addressed these issues.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition, there is no articulate reasoning from the applied references to combine all applied references to arrive in the context of the claimed invention.  As a result, claims 1-2 and 6-20 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488